Citation Nr: 0629142	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including an emotional instability reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had honorable active service from January 1954 to 
June 1956.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for an emotional 
instability reaction.  

In June 2005, the Board remanded this case to the RO for 
further development and consideration.  This additional 
development occurred via the Appeals Management Center (AMC) 
in Washington, DC.  And in a March 2006 supplemental 
statement of the case, the AMC continued to deny the claim 
and returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran has an acquired psychiatric disorder 
that is causally or etiologically related to his service in 
the military.




CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder as 
a result of a disease or injury incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this particular case at hand, the veteran was sent VCAA 
letters in September 2003 and more recently in August 2005, 
explaining the type of evidence required to substantiate his 
claim for service connection, as well as indicating what 
evidence he was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
And although the letters did not notify him that a schedular 
or extraschedular disability rating would be determined by 
applying relevant diagnostic codes in the rating schedule, or 
how an effective date would be assigned in the event service 
connection was to be awarded, this information was provided 
to him in a more recent March 2006 supplemental statement of 
the case (SSOC), in compliance with Dingess.  See Dingess, 
2006 WL 519755, at *12 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ...To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.").  Indeed, one of the reasons for the Board 
remanding this case to the RO in June 2005 was to ensure 
compliance with the VCAA.  And the RO (AMC) sent the August 
2005 VCAA to comply with this remand directive.  
Consequently, there is no prejudice to him in proceeding with 
the issuance of a final decision at this juncture.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the September 2003 or August 2005 VCAA letters of the 
"fourth element" discussed in Pelegrini II, but these 
letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of those letters therefore substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in September 2003, so prior to the RO's initial adjudication 
of his claim in October 2003.  As a result, this complied 
with the Pelegrini II and Mayfield requirement that VCAA 
notice, to the extent possible, precede the RO's initial 
adjudication and provided him ample time to submit any 
additional evidence in furtherance of his claim.  And since 
the RO's most recent March 2006 SSOC, he has not indicated he 
has any additional relevant evidence to submit or that needs 
to be obtained.  His representative recently submitted an 
additional statement in July 2006.  Consequently, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as psychoses 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or within the presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Based on the evidence of record, including that obtained on 
remand, the Board finds that the preponderance of it is 
against the veteran's claim, so it must be denied.  38 C.F.R. 
§ 3.102.  While the Board acknowledges he was treated on 
multiple occasions during his military service for an 
emotional instability reaction, this disorder was noted as 
having preexisted his military service, as even he reported a 
lengthy history of anti-social and impulsive behavior, with 
anxiety and hostility, prior to service, as well as a history 
of criminal behavior, expulsion from schools, and frequent 
job changes due to conflicts with his employers.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to his 
service, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

More significantly, however, following consideration of the 
veteran's assertions and medical history and a comprehensive 
mental status evaluation of him, the February 2006 VA 
examiner determined the veteran did not have any type of 
psychiatric disorder while he was on active duty in the 
military - with the exception of a personality disorder 
which was clearly pre-existent to his military service and 
which has continued to characterize his behavior since his 
discharge.  The VA examiner explained that he saw no 
difference in the veteran's inability to adapt to the 
military in comparison to the multiple other settings and 
forums in his life (before or after service).  Thus, the 
examiner concluded the veteran did not have any current Axis 
I psychiatric diagnosis except for Alcohol Dependence, which 
the examiner described as chronically severe.  He also 
indicated the veteran alleged it was in partial remission.  
The Axis II diagnosis was mixed personality disorder, also 
severe, with borderline passive-aggressive and anti-social 
features.



In closing, the VA examiner reiterated the veteran did not 
have any type of Axis I psychiatric disorder while in 
military service, and that it was not as likely as not he had 
a psychiatric disorder that was first apparent on active duty 
or that was permanently aggravated by his military service.  
The examiner cited the veteran's continued use of alcohol as 
an ongoing problem in his life (a major stressor, whether he 
recognizes it or not), among other things unrelated to his 
military service, e.g., financial difficulties, his wife's 
illness, and his own medical health.

Service connection is expressly precluded for disability due 
to abuse of alcohol, except in a situation, not shown here, 
where the alcohol abuse is a by-product (i.e., residual 
symptom) of a service-connectable condition - such as a 
psychiatric disorder.  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  And not all psychiatric disorders are 
service-connectable, including personality disorders because 
they are considered a development defect.  
38 C.F.R. §§  3.303(c), 4.9.  The only possible exception is 
if there is probative evidence of additional disability from 
aggravation during service by superimposed disease or injury.  
And this is not established here, as expressly indicated by 
the February 2006 VA examiner.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

As such, absent medical evidence of a current psychiatric 
disability that is 
service-connectable, there is no valid claim.  See Brammer at 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C. § 1110 
(formerly § 310)).  See, too, Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See, as well, Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996) and Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed a 
psychiatric disorder during or as a result of his service in 
the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of his claimed psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for an acquired psychiatric 
disorder, including emotional instability reaction, is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


